Gray, C. J.
It being admitted that, when the defendant made this policy to the plaintiffs, the billiard tables, balls and cues were kept by the plaintiffs, without license, for the purpose of playing at billiards for hire, gain or reward, in violation of the Gen. Sts. c. 88, § 70; that the intoxicating liquors were owned and kept for sale by both plaintiffs, although only one of them had a license under the St. of 1875, c. 99; and that the fixtures, furniture and pictures were used by the plaintiffs by way of furnishing and adorning the room occupied by them as a billiard saloon and as a bar-room; the case is governed by the decision of this court in Kelly v. Borne Ins. Co. 97 Mass. 288. The grounds on which that decision was placed were that the object of the assured in obtaining the policy was to make their illegal business safe and profitable, and that, the direct and immediate purpose of the contract of insurance being to protect and encourage an unlawful traffic, the contract was illegal and void, and the policy never attached. In the present case, the keeping of the billiard tables for hire and of the liquors *557for sale being carried on as one business, and the policy being illegal as to the former at least, the whole contract is void.
Exceptions overruled.*

 A similar decision was made in Suffolk, March 26, 1880.